

115 HR 7228 IH: Reproductive Rights are Human Rights Act of 2018
U.S. House of Representatives
2018-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7228IN THE HOUSE OF REPRESENTATIVESDecember 10, 2018Ms. Clark of Massachusetts (for herself, Mrs. Lowey, Mr. Engel, Ms. Lee, Ms. Frankel of Florida, Ms. Wasserman Schultz, Ms. Clarke of New York, Mr. Moulton, Mr. Connolly, Ms. Meng, Mr. Carbajal, Mr. Hastings, Ms. Norton, Mr. McNerney, Mr. Ruppersberger, Mr. Cohen, Ms. Wilson of Florida, Mr. Cicilline, Mr. Payne, Ms. McCollum, Mr. Johnson of Georgia, Ms. DeLauro, Ms. Titus, Ms. Kuster of New Hampshire, Mr. Castro of Texas, Mr. Kildee, Mr. Sean Patrick Maloney of New York, Mr. DeFazio, Mr. Danny K. Davis of Illinois, Mr. Quigley, Mrs. Lawrence, Mr. McGovern, Mr. Pallone, Mrs. Napolitano, Miss Rice of New York, Ms. Schakowsky, Ms. Lofgren, Mrs. Carolyn B. Maloney of New York, Mr. Espaillat, Ms. DeGette, Mr. Kennedy, Mr. Doggett, Mr. Sherman, Ms. Judy Chu of California, Ms. Speier, and Mr. Pocan) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo amend the Foreign Assistance Act of 1961 to include in the Annual Country Reports on Human
			 Rights Practices a section on reproductive rights, and for other purposes.
	
 1.Short titleThis Act may be cited as the Reproductive Rights are Human Rights Act of 2018. 2.FindingsCongress finds the following:
 (1)The United States has repeatedly agreed to international agreements that identify reproductive rights as human rights, including in connection with the 1994 International Conference on Population and Development and the 1995 Beijing World Conference on Women.
 (2)The Department of State’s deletion of the reproductive rights subsection from its 2017 Country Reports on Human Rights Practices demonstrates an alarming level of politicization of human rights by the Trump Administration and undermines the human rights of women around the world.
 (3)Restrictions on reproductive rights compromise entire health systems and communities, as when women’s rights are limited, so are their pathways to economic, social, and political empowerment.
 (4)Sexual health and reproductive rights are essential for sustainable economic development, are intrinsically linked to gender equality and women’s well-being, and are critical to maternal, newborn, child, adolescent, family, and community health.
			3.Annual Country Reports on Human Rights Practices
 (a)In generalThe Foreign Assistance Act of 1961 is amended— (1)in section 116(d) (22 U.S.C. 2151n(d))—
 (A)in paragraph (11)(C), by striking and at the end; (B)in paragraph (12)(C)(ii), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following new paragraph:  (13)the status of reproductive rights in each country (as defined in the 1994 International Conference on Population and Development Programme of Action, reiterated in the 1995 Beijing Declaration and Platform for Action, and expanded upon in General comment No. 36 (2018) on article 6 of the International Covenant on Civil and Political Rights, on the right to life and other authoritative interpretations of binding international human rights obligations), including—
 (A)whether such country has adopted policies to— (i)promote access to and prevalence of safe, effective, and affordable methods of contraception;
 (ii)promote access to appropriate health care services to ensure safe and healthy pregnancy and childbirth, including safe and effective prenatal, childbirth, and postnatal care for both mother and child;
 (iii)expand or restrict access to safe abortion services, in accordance with such country’s laws, including post-abortion care;
 (iv)prevent maternal deaths; and (v)promote the prevention, detection, and treatment of sexually transmitted infections, including HIV, and of reproductive tract infections and of reproductive cancers;
 (B)information relating to the adequacy of resources, enforcement, and oversight in such country dedicated to the policies specified in subparagraph (A);
 (C)wherever applicable, a description of the rates and causes of maternal deaths in such country, including deaths due to unsafe abortions;
 (D)wherever applicable, a description of the nature and extent of instances of discrimination, coercion, and violence against women and girls in health care settings in such country, and the actions, if any, taken by the government of such country to respond to such discrimination, coercion, and violence; and
 (E)wherever applicable, a description of the nature and extent of instances of denial of comprehensive and accurate family planning information and services in such country, and the actions, if any, taken by the government of such country to respond to such denials.; and
 (2)in section 502B (22 U.S.C. 2304)— (A)by redesignating the second subsection (i) (relating to child marriage status) as subsection (j); and
 (B)by adding at the end the following new subsection:  (k)The report required under subsection (b) shall include the status of reproductive rights in each country (as defined in the 1994 International Conference on Population and Development Programme of Action, reiterated in the 1995 Beijing Declaration and Platform for Action, and expanded upon in General comment No. 36 (2018) on article 6 of the International Covenant on Civil and Political Rights, on the right to life and other authoritative interpretations of binding international human rights obligations), including—
 (1)whether such country has adopted policies to— (A)promote access to and prevalence of safe, effective, and affordable methods of contraception;
 (B)promote access to appropriate health care services to ensure safe and healthy pregnancy and childbirth, including safe and effective prenatal, childbirth, and postnatal care for both mother and child;
 (C)expand or restrict access to safe abortion services, in accordance with such country’s laws, including post-abortion care;
 (D)prevent maternal deaths; and (E)promote the prevention, detection, and treatment of sexually transmitted infections, including HIV, and of reproductive tract infections and of reproductive cancers;
 (2)information relating to the adequacy of resources, enforcement, and oversight of such country dedicated to the policies specified in paragraph (1);
 (3)wherever applicable, a description of the rates and causes of maternal deaths in such country, including deaths due to unsafe abortions;
 (4)wherever applicable, a description of the nature and extent of instances of discrimination, coercion, and violence against women and girls in health care settings in such country, and the actions, if any, taken by the government of such country to respond to such discrimination, coercion, and violence; and
 (5)wherever applicable, a description of the nature and extent of instances of denial of comprehensive and accurate family planning information and services in such country, and the actions, if any, taken by the government of such country to respond to such denials..
 (b)Consultation requiredIn preparing the Annual Country Reports on Human Rights Practices required under sections 116(d) and 502B of the Foreign Assistance Act of 1961 (as amended by subsection (a)), the Secretary of State, the Assistant Secretary of State for Democracy, Human Rights, and Labor, and other relevant officials, including human rights officers at United States diplomatic and consular posts shall consult with—
 (1)representatives of United States civil society and multilateral organizations with demonstrated experience and expertise in sexual and reproductive health and rights or promoting women and girls’ human rights, including local civil society organizations whenever possible; and
 (2)local organizations in all countries included in such Reports, including women and girls’ organizations focused on sexual and reproductive health and rights.
				